DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabirol et al (US 2013/0199569).
Cabirol et al, which incorporate teaching of US 6,426,229 teaches a composition.
The composition includes the claimed alkali metal carbonate, MGDA, GLDA, tripolyphosphate, phosphonate, percarbonate, a peroxidation catalysts.
The composition also includes the optional ingredients recited by the claims in the proportions/concentrations, which clearly envisage the claimed proportions/concentrations.
	The composition is further disclosed as comprising surfactants, metal complexes of a peroxidation catalysts, additional compounds, and additional agents in the claimed concentrations and as providing the pH as claimed.
See the entire document, especially the disclosure at [0012-72], Example 1, claims and the disclosure of the incorporated US 6,426,229.

Cabirol et al teach MGDA, GLDA, tripolyphosphate as builders.

Cabirol et al teach the concentration range of MGDA that overlaps and envisages the claimed concentration of MGDA (at least [0017]). The disclosed range encompasses the claimed range with sufficient specificity.
Cabirol et al do not specify the concentrations of GLDA and tripolyphosphate.
Thus, the difference between the teaching of Cabirol et al and what is claimed is in the specific concentrations of GLDA and tripolyphosphate.
However, the applicants have not demonstrated neither criticality of the claimed concentrations, nor unexpected results achieved by the use of the composition with the claimed concentrations of the referenced ingredients. 
It has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 
It would have been obvious to an ordinary artisan at the time the invention was filed to find optimum concentrations of GLDA and tripolyphosphate in the composition of Cabirol et al by routine experimentation depending from the application requirements by routine experimentation because the concentrations of active ingredients is a result effective variable.
As to the presence of manganese oxalate in the composition disclosed by Cabirol et al:
The amended claims recite a composition consisting of the specifically recited ingredients and optionally one or more additional compounds such as activating agents.
The specification defines an “activating agents” as agents to further increase the activity of the percarbonate in addition to the activity of peroxidation catalyst.
Manganese oxalate is disclosed by Cabirol et al as an oxidation/peroxidation catalyst for percarbonate, which used together with peroxidation catalyst specifically recited by the claims. See at least [0012] and [0038-40].
Thus, manganese oxalate is readable on the “activating agent” recited by the claims.



Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
The applicants amended the claims to recite in preamble a composition “consisting of” and argue that the claims are allowable over Cabirol et al.
The applicants allege that the amended claims exclude manganese oxalate.
This is not persuasive.
The amended claims recite a composition consisting of the specifically recited ingredients and optionally one or more additional compounds such as activating agents.
The specification defines an “activating agents” as agents to further increase the activity of the percarbonate in addition to the activity of peroxidation catalyst.
Manganese oxalate is disclosed by Cabirol et al as an oxidation/peroxidation catalyst for percarbonate, which used together with peroxidation catalyst specifically recited by the claims. See at least [0012] and [0038-40].
Thus, manganese oxalate is readable on the “activating agent” recited by the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711